IN THE SUPREME COURT OF THE STATE OF NEVADA


                WILLIAM VANHUSS, IN RE:                                No. 84702
                HEATHER LOUISE WALLEN,
                Petitioner,
                vs.
                THE FIFTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,                            FILED
                IN AND FOR THE COUNTY OF NYE;
                AND THE HONORABLE KIMBERLY A.
                                                                         MAY 2 5 2022
                                                                                    BRUWN
                WANKER, DISTRICT JUDGE,                                 EUZABE
                                                                           OF S.     E. COUP:
                Respondents,                                                       CLERK
                  and
                ALEXIS M. DUECKER; AND NYE
                COUNTY DISTRICT ATTORNEY'S
                OFFICE,
                Real Parties in Interest.

                                      ORDER DENYING PETITION

                            This is a pro se petition for a writ of mandamus or prohibition.
                Petitioner argues that the district court acted with bias and prejudice
                towards Heather Louise Wallen in the underlying district court criminal
                case, and that Wallen's court-appointed attorney is ineffective, thus
                violating Wallen's constitutional rights.
                            Petitioner William Vanhuss has filed the instant petition for a
                writ of mandamus or prohibition, purportedly on behalf of Heather Louise
                Wallen, defendant in the underlying criminal case. Petitioner, however,
                does not identify his interest in the actions of the district court below,
                appear to be Wallen's attorney, nor does he even explain his relationship to
                Wallen. Therefore, petitioner has not demonstrated standing to petition on
                Wallen's behalf. See High Noon at Arlington Ranch Homeowners Assoc. v.
                Eighth Judicial Dist. Court, 133 Nev. 500, 507, 402 P.3d 639, 645-46 (2017)

SUPREME COURT
        OF
      NEVADA


(o) I 947A
                        (Under Nevada law, an action must be commenced by the real party in
                        interest—`one who possess the right to enforce the claim and has a
                        significant interest in the litigation. Generally, a party has standing to
                        assert only its own rights and cannot raise the claims of a third party not
                        before the court." (internal citations omitted)). Furthermore, Wallen has
                        not signed any portion of the petition or the accompanying affidavit, despite
                        the affidavit swearing submission by Wallen, nor has any documentation
                        that petitioner has appropriate agency to file such documents on Wallen's
                        behalf been filed.   See NRAP 21(a)(5) (requiring petitioner verify the
                        petition or the facts therein by affidavit). Finally, petitioner has not
                        provided this court with documents "essential to understand the matters
                        set forth in the petition," including any copies of orders entered by the
                        district court. See NRAP 21(a)(4) (providing the petitioner shall submit an
                        appendix containing all documents "essential to understand the matters set
                        forth in the petition"); see also Rust v. Clark Cty. Sch. Dist., 103 Nev. 686,
                        689, 747 P.2d 1380, 1382 (1987) ("An oral pronouncement ofjudgment is not
                        valid for any purpose . . . ."). Therefore, without deciding the merits of the
                        claims raised, we find that petitioner has not demonstrated standing to file
                        the instant petition and decline to exercise our original jurisdiction in this
                        matter. See NRAP 21(b). Accordingly, we
                                    ORDER the petition DENIED.




                                                Parraguirre


                             /                    , J.                                        ,J
                        Hardesty                                   Stiglich


SUPREME COURT
          OF
       NEVADA
                                                              2
(o)   1947A    Agren.
                cc:   Hon. Kimberly A. Wanker, District J udge
                      William Vanhuss
                      AMD Law, PLLC
                      Nye County District Attorney
                      Nye County Clerk




SUPREME COURT
       OF
     NEVADA
                                                   3
(U) 1947A •